NATURADE, INC.
CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), shall be effective as of August 5,
2005 (the “Effective Date”), and is by and between:

(i) NAOMI BALCOMBE, an individual (“Consultant”), and

(ii) NATURADE, INC., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company is engaged in, among other things, the business described
in Exhibit A attached hereto (the “Business”);

WHEREAS, Consultant has knowledge and experience related to the Services (as
defined below); and

WHEREAS, the Company and Consultant mutually desire to enter into an agreement
whereby Consultant will render services in the area of Consultant’s expertise on
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:



  1.   Consultant’s Services

(a) Consultant agrees to perform the services as described in Exhibit A (the
"Services”), and as may be mutually amended in writing from time to time by the
parties.

(b) Consistent with this requirement, Consultant may represent, perform services
for, or be employed by such additional persons or companies as Consultant sees
fit, except to the extent doing so causes Consultant to breach Consultant’s
obligations under this Agreement or the Independent Contractor Proprietary
Information and Inventions Agreement (the “PIIA”) attached as Exhibit B, or
creates a conflict of interest.

(c) Consultant shall devote such time as may be reasonably necessary or
appropriate to perform the Services hereunder; provided, however, that the
Company shall make reasonable efforts to accommodate such other business and
personal commitments as Consultant may have.

(d) Consultant shall:

(i) conduct business with a high standard of professionalism and in a manner
that reflects favorably on the Company;

(ii) avoid deceptive, misleading or unethical practices;

(iii) make no representations, warranties or guarantees to any party with
respect to the Company, and only make statements regarding the Company that are
consistent with the Company’s published literature;

(iv) not enter into any contract or engage in any practice detrimental to the
interests of the Company, including, without limitation, making disparaging
remarks regarding the Company;

(v) not engage in any acts or omissions that materially impair or damage the
Company’s reputation, or relations between the Company and its customers,
potential customers or business partners;

(vi) comply at all times with all legal requirements, regulations and good
business practices in all applicable jurisdictions, including, without
limitation, consumer protection laws, in the conduct of its business and in the
promotion of the Company;

(vii) obtain and maintain at its own expense all licenses and government
approvals required to perform its obligations under this Agreement; and

(viii) refrain from appointing, directly or indirectly, any parties that are not
Consultant’s employees to assist Consultant in performing its obligations or
exercising its rights under this Agreement without providing prior written
notice thereof to the Company.

(e) Upon request, Consultant shall provide the Company with written reports of
the activities of Consultant hereunder and the results thereof, and all other
information requested by the Company related thereto.



  2.   Compensation

As consideration for the services of Consultant hereunder, the Company agrees to
pay Consultant the fees set forth in Exhibit A, issue that number of shares of
common stock of the Company (the “Shares”) as set forth on Exhibit A, and the
Earn Out Amount pursuant to Section 3. The Shares shall be registered by the
Company on Form S-8 as promptly as practicable after the Effective Date, but not
later than September 15, 2005, and the parties shall execute a Lock-Up Agreement
attached hereto as Exhibit C in connection with the issuance of the Shares.



  3.   Earn Out Amount

(a) For a three (3) year period following the Effective Date (the “Earn Out
Period”), the Company shall pay to Consultant ten percent (10%) of the amount of
the increase in contribution profit of the Business over the Baseline Amount
based on the sale of the Company’s products (the "Earn Out Amount”) commencing
on the first day of the month following the Effective Date and ending on the
last day of the twelfth (12th) month thereafter and continuing on each
consecutive twelve (12) month period thereafter for a period of three (3) years
(the “Yearly Earn Out Period”). The contribution profit shall be determined by
calculating the gross sales of the Company’s products less cost of goods sold,
direct product promotional expenses, discounts, allowances, product returns,
coupons, rebates, commissions and freight (the “Earn Out Calculation”). The
“Baseline Amount” is $900,000. In determining the contribution profit of the
Company, there shall be no allocation of the Company’s general and
administrative expenses.

(b) Not later than 30 days after the end of each Yearly Earn Out Period, the
Company shall pay the Earn Out Amount to Consultant and provide to Consultant
(i) a report setting forth the Earn Out Calculation, including such schedules
and data as may be appropriate to support such calculation. Consultant and its
accountants shall be entitled to review the Earn Out Calculation and any working
papers, trial balances and similar materials relating to the Earn Out
Calculation prepared by the Company or its accountants. The Company shall also
provide Consultant and its accountants with timely access, during the Company’s
normal business hours, to the Company’s personnel, properties, books and records
to the extent related to the determination of the Earn Out Calculation.

(c) Within 30 days after Consultant’s receipt of the Earn Out Calculation
pursuant to Section 3(b), Consultant may notify the Company in writing that it
disagrees with the Earn Out Calculation. Within 30 days after notification by
Consultant that it disagrees with the Earn Out Calculation, Consultant must
provide the Company with such reports and calculations that set forth the basis
for any disputed amounts in the Earn Out Calculation (the “Consultant’s
Report”). Except as otherwise provided in this Section 3(c), all costs and
expenses associated with the Consultant’s Report shall be borne by Consultant.
If the Company concurs with the adjustments proposed by Consultant, or if the
Company does not object thereto in a writing delivered to Consultant within
30 days after the Company’s receipt of the Consultant’s Report, the calculations
set forth in the Consultant’s Report shall become final and shall not be subject
to further review, challenge or adjustment, absent fraud, and the Company will
immediately pay to Consultant the difference between the Earn Out Amount and the
amount determined in the Consultant’s Report. Further, if such adjustments are
equal to or greater than Five Thousand Dollars ($5,000.00), the Company shall
reimburse Consultant for its reasonable, out-of-pocket costs in preparing the
Consultant’s Report. If Consultant does not submit a Consultant’s Report within
the 30-day period provided herein, then the Earn Out Calculation as calculated
by the Company shall become final and shall not be subject to further review,
challenge or adjustment, absent fraud.

(i) In the event that Consultant and the Company do not resolve the
disagreements set forth in the Consultant’s Report within 30 days after the date
of Consultant’s Report, then such disagreements shall be referred to a
recognized firm of independent certified public accountants selected by mutual
agreement of Consultant and the Company (the “Settlement Accountants”), and the
determination of the Settlement Accountants shall be final and shall not be
subject to further review, challenge or adjustment, absent fraud, and the
Company or Consultant, where appropriate, will immediately pay the difference
between the Earn Out Amount and the amount determined by the Settlement
Accountants. The Settlement Accountants shall use their best efforts to reach a
determination not more than 45 days after such referral.

(ii) The costs and expenses of the Settlement Accountants shall be paid by
Consultant if the Earn Out Calculation, as determined by the Settlement
Accountants, is greater than the Earn Out Calculation set forth in the Company’s
Earn Out Calculation, and the difference is less than Two Thousand Five Hundred
Dollars ($2,500.00), or if the Company’s Earn Out Calculation was greater than
the Earn Out Calculation finally determined by the Settlement Accountants. If
the Earn Out Calculation, as determined by the Settlement Accountants, is
greater than the Earn Out Calculation set forth in the Company’s Earn Out
Calculation and the difference is equal to or greater than Two Thousand Five
Hundred Dollars ($2,500.00), such costs and expenses of the Settlement
Accountants shall be paid by the Company.



  4.   Expenses

The Company agrees to only reimburse Consultant for all pre-approved (in
writing) expenses reasonably incurred in the performance of the Services upon
production of supporting receipts and documentation. All such pre-approved
expenses shall be paid to Consultant within thirty (30) days following
Consultant’s submission of an invoice therefor to the Company.



  5.   Term of Agreement

(a) This Agreement will become effective on the Effective Date and shall
continue until the termination date set forth in Exhibit A (the “Term”), or as
otherwise terminated as provided herein.

(b) Either party may terminate this Agreement with or without cause at any time
by giving thirty (30) days’ advance written notice of termination to the other
party; provided, however, that if this Agreement is terminated by the Company
for any reason other than “cause” ( as defined below) or this Agreement is
terminated by Consultant for “cause”, the Company shall pay to Consultant all
compensation pursuant to Section 2 hereof for the balance of the Term, and shall
reimburse Consultant for all preapproved expenses properly incurred and invoiced
in accordance with Section 4 prior to the termination date. As used herein,
“cause” shall solely mean an uncured, material default under Section 6 of this
Agreement.

(c) If this Agreement is terminated by the Company for “cause” (as defined in
Section 5(a)) or by Consultant for any reason other than “cause”, then
Consultant shall be entitled to all compensation earned prior to the termination
date and reimbursement for all pre-approved expenses properly incurred and
invoiced prior to the effective termination date in accordance with Section 4.

(d) Upon termination of this Agreement:

(i) Consultant shall return to the Company or destroy (at the Company’s option)
and certify such destruction in writing, all information and material relating
to any customer or account of the Company in the possession of Consultant,
including, without limitation, all confidential information, product literature,
advertising, promotional sales aids and other materials supplied to Consultant
by the Company.

(ii) Neither party shall make any statements or take any actions that might harm
or interfere with the other party’s relationship with any accounts or customer.
Further, Consultant shall cease immediately to represent that it is a consultant
to the Company.

(iii) The Company shall not be liable for damages of any kind (including,
without limitation, incidental, consequential or punitive damages) resulting
from the termination of this Agreement.



  6.   Default

(a) If either party materially defaults in the performance of this Agreement or
the PIIA or materially breaches any of the provisions of this Agreement or the
PIIA, the non-breaching party may terminate this Agreement if the
breaching/defaulting party fails to cure such default or breach within thirty
(30) days of such party’s receipt of written notice thereof from the
non-breaching party. Termination shall be effective immediately upon receipt of
notice.

(b) This Agreement shall terminate automatically on the occurrence of any of the
following events:

(i) bankruptcy or insolvency of either party; or

(ii) death of Consultant.



  7.   Relationship of the Parties

(a) CONSULTANT SHALL HAVE NO AUTHORITY OR RIGHT TO (AND SHALL NOT) ENTER INTO
ANY AGREEMENT (IN THE NAME OF OR ON BEHALF OF THE COMPANY) BINDING UPON COMPANY.
Only an authorized executive officer of the Company shall have such authority
and right.

(b) Consultant enters into this Agreement as, and shall continue to be, an
independent consultant. In no circumstance shall Consultant look to the Company
as Consultant’s employer, partner, agent, or principal. Neither Consultant nor
any employee of Consultant shall be entitled to any benefits accorded to the
Company’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay.

(c) Consultant, and not the Company, shall be responsible for obtaining, at
Consultant’s expense and in Consultant’s name, disability, workers’
compensation, or other insurance as well as licenses and permits applicable to
Consultant or usual or necessary for Consultant to perform the Services.
Consultant shall maintain professional liability and any other applicable
insurance to cover the Services in such amount and upon such terms as if
customary and appropriate. Consultant shall pay, when and as due, any and all
taxes incurred as a result of Consultant’s compensation, including estimated
taxes and payroll taxes. Consultant indemnifies the Company for any claims,
losses, costs, fees, liabilities, damages, or injuries suffered by the Company
arising from Consultant’s breach of this provision.

(d) Consultant and the Company shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, to fulfill the purposes of the Services or to maintain accurate
records.



  8.   Place and Manner of Work

(a) Consultant understands that the Services must coordinate with the Company’s
established protocols and security requirements and may from time to time need
to be performed at the Company’s premises. The Company shall advise Consultant
of such protocols and security requirements.

(b) Consultant represents that Consultant has the qualifications and ability to
perform the Services in a professional manner, without the advice, control, or
supervision of the Company. Consultant shall be solely responsible for the
professional performance of the Services.

(c) Consultant shall and does hereby indemnify, defend, and hold harmless the
Company from and against any and all third party claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable attorneys’ fees and costs, that
the Company may incur or suffer and that result from, or are related to, (i) the
negligent performance of the Services and (ii) any material breach of, or
material failure of Consultant to perform any of, Consultant’s representations,
warranties, and obligations in this Agreement or the PIIA.

(d) The Company shall upon demand indemnify, defend, release and hold Consultant
harmless from and against any and all claims, suits, damages, liabilities,
judgments, costs and expenses (including but not limited to reasonable legal
fees, settlements and judgments) associated with any bodily injury, death,
damage to property or other damage, including but not limited to any products
liability claims, attributable or alleged to be attributable to any of the
Company’s products.



  9.   Arbitration

(a) disputes between Consultant, including any employees of Consultant, and the
Company relating in any way to this Agreement or the Services to be performed
under this Agreement (including, but not limited to, claims for breach of
contract, tort, discrimination, harassment, and any violation of federal or
state law) (“Arbitrable Claims”) shall be resolved by arbitration before a
neutral arbitrator.

(b) The arbitrator shall be selected and the arbitration hearing conducted
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association and shall take place in the county set forth in Exhibit A, unless
otherwise agreed by the parties. Arbitration shall be final and binding upon the
parties and shall be the exclusive remedy for all claims covered by this
arbitration provision. Either party may bring an action in court to compel
arbitration under this Agreement, to enforce an arbitration award or to obtain
temporary injunctive relief pending a judgment based on the arbitration award.
Otherwise, neither party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim.

(c) The Federal Arbitration Act shall govern the interpretation and enforcement
of this section, except if any court finds that the Federal Arbitration Act does
not apply, the Florida Arbitration Act shall govern the interpretation and
enforcement of this section. If any court or arbitrator finds that any term
makes this section unenforceable for any reason, the court or arbitrator shall
have the power to modify such term (or if necessary delete such term) to the
minimum extent necessary to make this section enforceable to the fullest extent
permitted by law.

(d) THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO TRIAL BY JURY
AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THIS AGREEMENT TO
ARBITRATE.



  10.   Miscellaneous Provisions

(a) Assignment; Successors and Assigns. Consultant agrees that it will not
assign, delegate, transfer, or otherwise dispose of the Services without the
written consent of the Company. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets,
or the assignment by the Company of this Agreement and the performance of its
obligations hereunder to any successor in interest or any affiliate of the
Company. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated above.

(b) Entire Agreement. The terms of this Agreement (including the Exhibits
hereto) are intended by the parties to be the final expression of their
agreement with respect to the subject matter of this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement, except as
expressly set forth in this Agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.

(c) Amendments; Waivers. This Agreement shall not be varied, altered, modified,
changed or in any way amended except by an instrument in writing executed by the
parties hereto. The failure of either party to insist on strict compliance with
any of the terms, covenants or conditions of this Agreement by the other party
shall not be deemed a waiver of any term, covenant or condition, nor shall any
waiver or relinquishment of that right or power be deemed a waiver of any other
or subsequent failure.

(d) Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as apply to other
persons, places, and circumstances shall remain in full force and effect, and
such provisions shall be enforced to the fullest extent consistent with
applicable law.

(e) Governing Law. Except as otherwise provided, the validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the law of the State of Florida, without giving
effect to its law regarding the conflict of laws.

(f) Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of this Agreement.

(g) Notices. Except as otherwise expressly provided herein, any notice or
payment required or permitted to be given or paid shall be deemed duly given or
paid only if personally delivered or sent by United States mail and shall be
deemed to have been given when personally delivered or five (5) days after
having been deposited in the United States mail, certified mail, return receipt
requested, properly addressed with postage prepaid. All notices or demands shall
be effective only if given in writing. For purposes hereof, the addresses of the
parties hereto (until further notice of a change thereof is given as provided in
this section) shall be at the addresses set forth in Exhibit A.

(h) Headings. The various headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

(i) Counterparts. This Agreement may be executed in one or more counterparts and
via facsimile, all of which together shall constitute a single agreement.

11. Acknowledgment. The parties acknowledge that (i) they each have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement and have done so to the extent they deem necessary, and (ii) they
each have read and understand this Agreement, are fully aware of its legal
effect, and have entered into it freely based on their own judgment and not on
any promises or representations other than those contained in this Agreement.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the Effective Date.

COMPANY:

NATURADE, INC.

By:/s/ Bill D. Stewart
Name: Bill D. Stewart
Title: Chief Executive Officer


CONSULTANT:

By:/s/ Naomi Balcombe



      Naomi Balcombe, an individual

2





EXHIBIT A



  I.   Description of the Company’s Business. (Recital A)

     
II.
  Wholesale sales to nutraceutical and health food industry.
Services to be Performed by Consultant. (§ 1(a))
 
   

Consultant shall use Consultant’s reasonable best efforts to assist the Company
by providing such consulting services as are reasonably requested by the
Company, for a maximum of 100 hours per year.

              III.   Compensation. (§ 2)      
 
  $25,000.00 per year
Compensation
Payable: $2083.33 per month
1,800,000 shares of common stock of the Company
The consideration payable pursuant to Section 3.  




     
Company
Initials  




     
Consultant
Initials
 
           

3

              III.   Compensation. (§ 2)      
 
           
IV.
  Termination Date. (§ 4(a))  
 

 
     
 


     , 2010.



  V.   Place of Arbitration. (§ 9)

                                      Miami-Dade County, Florida.
                VI.   Address for Notice. (§ 10(g))
                     
               
 
  Consultant:   The Ageless Foundation, Inc.
               
 
          1521 Alton Road, #512                
 
          Miami Beach, Florida 33139
               
 
          Attn: Naomi Balcombe
               
 
          Fax No.: 352-592-9733
               
 
  Company:   Naturade, Inc.
               
 
          14370 Myford Rd, #100                
 
          Irvine, CA 92606
               
 
          Attn: Bill Stewart
               
 
          Fax No.: 714-573-4822
               
 
                    —       —  
 
                  Company   Consultant
 
                  Initials   Initials

4

EXHIBIT B

INDEPENDENT CONTRACTOR INFORMATION AND

INVENTIONS AGREEMENT

5

EXHIBIT C

LOCK-UP AGREEMENT

6